Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 8, 2019

                                     No. 04-17-00465-CV

                            HOUSING AUTHORITY OF ALICE,
                                      Appellant

                                               v.

 TEXAS MUNICIPAL LEAGUE SELF-INSURANCE FUND aka Texas Municipal League
                      Intergovernmental Risk Pool,
                               Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-03-54404-CV
                        Honorable Oscar (O.J.) Hale, Judge Presiding


                                        ORDER
       The appellant’s motion for extension of time to file motion for en banc reconsideration is
hereby GRANTED. Time is extended to January 17, 2019.


                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court